Citation Nr: 0033628	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  95-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for residuals of a left knee injury with degenerative 
joint disease.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from May 1979 to December 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In March 1999, the Board remanded this 
matter for additional development, the case has returned for 
adjudication.  

In November 1994, the RO denied a temporary total rating 
following hospitalization in 1993 for a left knee surgery.  
The RO did not forward a notification letter or appeal rights 
to the veteran.  A subsequent statement from the veteran's 
representative dated in November 1994 asserted entitlement to 
a temporary and total rating under 38 C.F.R. § 4.30 (2000).  
The VA Form 646, Statement of Accredited Representation in an 
Appealed Case, dated in July 1996, advanced the argument for 
entitlement to benefits under 38 C.F.R. § 4.30.  The RO 
construed this statement to be a notice of disagreement.  In 
July 1996, the RO reviewed the claim based on new evidence.  
Entitlement to a temporary and total rating was again denied.  
In August 1996, the RO issued a statement of the case as 
regards the issue.  The veteran did not perfect her appeal 
within 60 days from the date that the agency of original 
jurisdiction mailed the statement of the case or within the 
remainder of the 1 year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  See 38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. §§ 20.302(b) (2000); In re Agreement 
of Cox, 10 Vet. App. 361, 374 (1997) (Absent a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board has no authority to proceed to a decision).  
Accordingly, this issue is not presently in appellate status.

That notwithstanding, a review of the record discloses that 
in a VA examination report dated in February 2000, the 
examiner indicated that the veteran's in-service left knee 
injuries may have predisposed the veteran to the post-service 
left knee injury, explaining that no direct trauma was 
involved in the latter injury.  As such, a liberal reading of 
the record appears to have reasonably raised the issue of 
entitlement to a temporary total disability rating under 38 
C.F.R. § 4.30.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998); Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  In 
light of the foregoing, and fact that this issue has not been 
considered in conjunction with the February 2000 report, this 
matter is referred to the RO for appropriate action.

In April 1999, the veteran executed a power of attorney in 
favor of the Colorado Department of Social Services, thereby 
revoking the power of attorney of the Paralyzed Veterans of 
America.  See 38 U.S.C.A. § 7105(b)(2) (West 1991); 38 C.F.R. 
§ 20.601 (2000).  


REMAND

The veteran asserts that the residuals of a left knee injury 
with degenerative joint disease warrant a higher rating.   

Where the remand orders of the Board or Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The March 1999 remand instruction requested 
the examiner to comment on the presence or absence of any 
symptoms addressed by 38 C.F.R. §§ 4.40, 4.45 (2000) and 
DeLuca v. Brown, 8 Vet. App. 202,  (1993).  The most recent 
VA examination of February 2000 refers by history that the 
veteran wears a brace at times and experiences weakness.  The 
report of x-ray examination reflects that the anterior 
cruciate ligament repair is stable.  There is no clear 
indication as to (1) what physiological manifestations 
necessitate the use of the brace, (2) whether the veteran 
objective demonstrated weakness on examination, (3) whether 
there was additional disability posed by weakness on use, or 
(4) whether there was incoordinate movements that may or may 
not be attributed to pain and/ or weakness.  The Board 
acknowledges that it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
permitting two different disability ratings.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  As the evidence is such 
that a VA examination is necessary to clarify the degree of 
the left knee disability, to include whether this disability 
is manifested by recurrent subluxation or lateral 
instability, the claim must be remanded for further 
development.  See Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); 38 C.F.R. §§ 4.2, 4.70 (2000).  

The regulations also provide that VA shall assist a claimant 
in developing all facts pertinent to a claim for benefits.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A(d)).  If further evidence is 
essential for a proper appellate decision, the case shall be 
remanded to the agency of original jurisdiction specifying 
the action to be undertaken.  See 38 C.F.R. § 19.9 (2000).  
During the February 2000 VA examination, the veteran reported 
receiving Supplemental Security Income (SSI) benefits.  The 
Board observes that neither the Social Security determination 
nor the treatment records considered in that determination 
are of record.  These records may be relevant to a full and 
fair adjudication of the veteran's claim for an increased 
rating.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103A(b)(3)); Tetro v. 
Gober, 14 Vet. App. 100 (2000); Simmons v. West, 14 Vet. App. 
84 (2000); Bell v. Derwinski, 2 Vet. App. 611 (1992); Counts 
v. Brown, 6 Vet. App. 473 (1994) (The duty to assist extends 
to readily apparent and facially relevant records). 

The report of the February 2000 VA examination conducted by 
an orthopedic consultant reflects that the veteran has 
activity related pain, and that she is very limited in her 
abilities to work, recreate, or otherwise use the limb.  In 
addition, there is evidence demonstrating that the veteran 
last worked in 1996 as a certified nurse's assistant.  This 
evidence raises the question of entitlement to an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) (2000) and 
should be developed on remand.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the left 
knee disability since January 1999.  

The RO should also inform the veteran of 
the factors involved in a claim for 
entitlement to an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), with 
respect to her service-connected left 
knee disability, and permit her the full 
opportunity to supplement the record as 
desired.  (Note:  In view of the 
enumerated provisions, there is a duty to 
notify the veteran that she is 
responsible for furnishing employment 
records to support her claim that the 
service-connected left knee disability 
affects her employment status.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997)).  

The RO should assist the veteran, as 
necessary, in obtaining the relevant 
medical or employment evidence by 
obtaining the appropriate authorizations.

If the RO is unable to obtain any of the 
information and lay or medical evidence 
indicated by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.

2.  The RO should also attempt to obtain 
from the Social Security Administration 
any records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim of 
entitlement.  Based on the evidence 
received from the Social Security 
Administration, the RO should complete 
any additional development indicated.  If 
the RO is unable to obtain the 
information and evidence requested from 
this Federal department, it should follow 
the proper procedures under the Veterans 
Claims Assistance Act.

3.  Then, the RO should schedule a VA 
orthopedic examination to determine the 
exact nature and extent of any left knee 
disability present.  All necessary and 
indicated tests should be completed and 
associated with the claims folder.  It is 
imperative that the claims folder and the 
Remand are available to the examiner for 
review in conjunction with the 
examination.  After examining the veteran 
and reviewing the medical records, the 
examiner is requested to comment on the 
nature and severity any fatigability, 
weakness, incoordination, and lack of 
endurance present as well as the presence 
or absence of subluxation and lateral 
instability.  The examiner is also 
requested to offer an opinion as to any 
additional disability due to subluxation 
or lateral instability, if present.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 205-07.  Any and all 
opinions expressed must be based on a 
review of the claims file and the 
examination of the veteran.  

In notifying the veteran of the date and 
time of examination, the RO should also 
inform the veteran of the consequences, 
under 38 C.F.R. § 3.665, of a failure to 
report for examination.

4.  Upon completion of the above, the RO 
should review the claims folder and 
ensure that all indicated actions are 
completed.  Then, based on all relevant 
and adequate medical data of record that 
falls within the scope of the increased 
rating claim, the RO should readjudicate 
the claim of entitlement to an increased 
rating for residuals of a left knee 
injury with degenerative joint disease, 
to include whether additional benefits 
are warranted under any of the provisions 
of Parts 3 and 4.  

A specific determination should be made 
as to whether separate ratings are 
warranted.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  The RO should also 
determine if an increased rating is 
appropriate under the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1999).  

The rating should also reflect 
consideration of the provisions of 38 
C.F.R. § 3.321(b)(1).  If the criteria 
for an extra-schedular rating are met, 
the case should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

If the benefits sought on appeal are not granted, the veteran 
and her representative should be afforded a supplemental 
statement of the case, the applicable law and a full 
explanation of the actions taken on her claim.  The veteran 
should be afforded the applicable opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 

